DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed on 12/27/2021.  Claims 1-8, 10, 15-26 are pending in the case.
Claim Objections
Claims 3, 4, 7, 16, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the mathematical processing input area".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the phrase “a mathematical process input area.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 8, 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gielis et al. (hereinafter Gielis, US 2005/0140678) in view of Karoji et al. (hereinafter Karoji, US 2015/0310646) and Endo (hereinafter Endo, US 2014/0317570).
In regards to independent claim 1, Gielis teaches a figure display method comprising: 
displaying a first figure in a first display area which is set on a display screen of a display device (Gielis teaches display a figure in a display panel of a user interface, Fig. 28, [0244];
creating a second figure by executing mathematical processing which is specified on the first figure and displaying the created second figure in the first display area (Gielis teaches modifying the first figure to create a second figure by modifying variable in a mathematical equation, Gielis, [0258],[0260]) ; and
providing a mathematical processing display area which displays information on the mathematical processing which is executed on the first figure in the first display area (Gielis teaches a panel that contains variables for modifying a mathematical equation to create a shape, Gielis, [0250], [0019]).
Gielis fails to explicitly teach:
displaying, outside the first display area, a mathematical processing change area which accepts a change in information used for specifying mathematical processing which is to be executed on the first figure;
creating a second figure by executing the mathematical processing which is specified on the first figure according to the change in information accepted via the mathematical processing change area
displaying, in the first display area, a mathematical processing display area which displays information on the mathematical processing which is executed on the first figure, in the first display area wherein the information displayed in the mathematical processing display area is indicative of a conversion relationship between the first figure and the second figure.
Karoji teaches:

creating a second figure by executing the mathematical processing which is specified on the first figure according to the change in information accepted via the mathematical processing change area (Karoji, Fig. 10B Item y2(re), [0098], “Thereafter, if the "OK" button is operated, the coefficient function equation "y2=ax.sup.2+bx+c" is displayed in red (re) on the graph screen G in which the graph image y1 of the differentiation target function equation y1 and the seven plot points PT1 to PT7 according to the slopes of the tangents yt to the graph image y1 are displayed, as shown in FIG. 10B, and the initial values of the coefficients (parameters) a, b, and c of the coefficient function equation "y2=ax.sup.2+bx+c" are set to 1, 0, and 0, respectively (STEP S32)”)
displaying, in the first display area, a mathematical processing display area which displays information on the mathematical processing which is executed on the first figure, in the first display area wherein the information displayed in the mathematical processing display area is indicative of a conversion relationship between the first figure and the second figure (Karoji, Fig. 10C Equation displayed y2 vs y1, [0102], “At this time, the red (re) graph image y2 displayed on the graph screen G is shifted slightly to the left from the plot points PT1 to PT7 so as not to overlap the plot points PT1 to PT7. Therefore, it is possible to recognize that the coefficient function equation "y2=3x.sup.2+x-4" obtained by substituting the coefficient values 3, 1, and -4 changed by the sliders SLa, SLb, and SLc at this time for the coefficients a, b, and c does not become the differential function equation of the differentiation target function equation "y1=x.sup.3-4x"”).

Gielis in view of Karoji fails to explicity teach:
wherein the mathematical processing change area includes a GUI element that is operable by a user to input the change in the information used for specifying the mathematical processing which is to be executed on the first figure to create the second figure, and

wherein the second figure displayed in the first display area is dynamically updated and the information displayed in the mathematical processing display area is dynamically updated in accordance with the change in the information input by the user operating the GUI element.
Endo teaches:
wherein the mathematical processing change area includes a GUI element that is operable by a user to input the change in the information used for specifying the mathematical processing which is to be executed on the first figure to create the second figure (Endo teaches sliders that change the coefficient of a first equation Y to display a second equation Y’, [0067-72], Fig. 6A-Fig. 6B) , and
wherein the second figure displayed in the first display area is dynamically updated and the information displayed in the mathematical processing display area is dynamically updated in accordance with the change in the information input by the user operating the GUI element (Endo further teaches 
It would have been obvious to one of ordinary skill in the art, having the teachings of Gielis, Karoji, and Endo before him before the effective filing date of the claimed invention, to modify the mathematically based figure drawing taught by Gielis to include slider adjustments to create new graphs of Endo in order to obtain a mathematically based figure drawn that is created through slider adjustments. One would have been motivated to make such a combination because it enable coefficients to be quickly and simply changed without writing a whole new equation (Endo, [0011]).	
In regards to dependent claim 2, Gielis in view of Karoji and Endo teaches the figure display method according to claim 1, further comprising:
providing the mathematical processing display area in the first display area in a state of being related to the second figure (Gielis teaches the parameters panel that modifies the figure is in the same window as the shape, Gielis, [0250] Fig. 28).
In regards to dependent claim 5, Gielis in view of Karoji teaches the figure display method according to claim 1, further comprising:
displaying another figure which becomes a basis in a case of executing the mathematical processing on the first figure in the first display area; and providing the mathematical processing display area in the first display area in a state of being related to the aforementioned another figure (Gielis teaches a variations palette that allows users to create further shapes based on mathematical variations of an original shape, Gielis, [0267-0271]).
In regards to dependent claim 6, Gielis in view of Karoji teaches the figure display method according to claim 2, further comprising:
displaying another figure which becomes a basis in a case of executing the mathematical processing on the first figure in the first display area; and providing the mathematical processing display area in the first display area in a state of being related to the aforementioned another figure (Gielis teaches a variations palette that allows users to create further shapes based on mathematical variations of an original shape, Gielis, [0267-0271]).
In regards to dependent claim 8, Gielis in view of Karoji teaches the figure display method according to claim 1, further comprising:
providing a mathematical processing input area which accepts an input of information used for specifying the mathematical processing which is executed on the first figure outside the first display area (Gielis teaches a variations palette that allows users to create further shapes based on mathematical variations of an original shape. The variations are displayed in one panel and the original image in another, Gielis, [0267-0271]).
Independent claim 19 is in the same context as claim 1; therefore it is rejected under similar rationale.
Independent claim 20 is in the same context as claim 1; therefore it is rejected under similar rationale.
In regards to dependent claim 21, Gielis fails to explicitly teach the figure display method according to claim 1, wherein: 
the first display area includes a display frame that is displayed around a periphery thereof to delineate the first display area; 

	said creating the second figure comprises executing, on the first figure, the mathematical processing which is specified according to the information input via the mathematical processing input area and according to any changes input via the mathematical processing change area, and displaying the created second figure in the first display area, while simultaneously displaying the first figure in the first display area; and
the method comprises displaying, within the first display area, the mathematical processing display area in the first display area while simultaneously displaying the first figure and the second figure in the first display area.
Karoji teaches: 
the first display area includes a display frame that is displayed around a periphery thereof to delineate the first display area (Karoji, see Fig. 10B Top half of screen vs bottom half);  
the method further comprises displaying, on the display screen, outside the first display area, a mathematical processing input area for inputting information used for specifying the mathematical processing which is to be executed on the first figure (Karoji, Fig. 10B Item Sla, [0099], “Then, the sliders SLa, SLb, and SLc for changing the values 1, 0, and 0 of the corresponding coefficients (parameters) a, b, and c in response to user's operations are displayed so as to overlap the table screen GT (STEP S33)”);  
	said creating the second figure comprises executing, on the first figure, the mathematical processing which is specified according to the information input via the mathematical processing input area and according to any changes input via the mathematical processing change area, and displaying the created second figure in the first display area, while simultaneously displaying the first figure in the first display area; and
the method comprises displaying, within the first display area, the mathematical processing display area in the first display area while simultaneously displaying the first figure and the second figure in the first display area (Karoji, [0100], “Then, first, the graph image y2 corresponding to the coefficient function equation "y2=x2" obtained by substituting the initial values 1, 0, and 0 set by the sliders SLa, SLb, and SLc for the coefficients (parameters) a, b, and c is drawn in red (re) on the graph screen G (STEP S34)”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Gielis and Karoji before him before the effective filing date of the claimed invention, to modify the mathematically based figure drawing taught by Gielis to include displaying the mathematically related figures together of Karoji in order to obtain a mathematically based figure drawn with the figure that it was based on together. One would have been motivated to make such a combination because it is desirable to learn while more effectively understanding how the two functions obtained by mathematical equations are related to each other (Karoji, [0008]).	
In regards to dependent claim 22, Gielis fails to explicitly teach the figure display method according to claim 1, further comprising:

displaying, on the display screen outside the first display area, a plurality of mathematical processing input areas corresponding respectively to each of the plurality of different types of mathematical processing;
displaying, on the display screen outside the first display area, a plurality of mathematical processing change areas corresponding to the plurality of different types of mathematical processing; and
displaying, within the first display area, a plurality of mathematical processing display areas corresponding to the plurality of different types mathematical processing within the first display area, while simultaneously displaying the first figure and the plurality of second figures within the first display area.

Karoji teaches:
executing a plurality of different types of mathematical processing on the first figure to create a plurality of different second figures (Karoji teaches calculating a slope line as well as a derivative of a function, [0096], [0098], “As shown in FIG. 6A to FIG. 7B, in a state where the differentiation target function equation "y1=x.sup.3-4x" and the graph image y1 are displayed in blue (br) while the plot points PT1 to PT7 corresponding to the slope values (Slope) of the tangents yt at the plurality of designated points CP on the graph image y1 are displayed (STEPS S1 to S12),” “Thereafter, if the "OK" button is operated, the coefficient function equation "y2=ax.sup.2+bx+c" is displayed in red (re) on the graph screen G in which the graph image y1 of the differentiation target function equation y1 and the seven plot points PT1 to PT7 according to the slopes of the tangents yt to the graph image y1 are 
displaying, on the display screen outside the first display area, a plurality of mathematical processing input areas corresponding respectively to each of the plurality of different types of mathematical processing (Karoji, Fig. 10C Item Sla and table labeled Slope);
displaying, on the display screen outside the first display area, a plurality of mathematical processing change areas corresponding to the plurality of different types of mathematical processing (Karoji, Fig. 10C Item Sla and table labeled Slope); and
displaying, within the first display area, a plurality of mathematical processing display areas corresponding to the plurality of different types mathematical processing within the first display area, while simultaneously displaying the first figure and the plurality of second figures within the first display area (Fig. 10C, Equation y1 y2 and slope are all plotted on the graph).
It would have been obvious to one of ordinary skill in the art, having the teachings of Gielis and Karoji before him before the effective filing date of the claimed invention, to modify the mathematically based figure drawing taught by Gielis to include displaying the mathematically related figures together of Karoji in order to obtain a mathematically based figure drawn with the figure that it was based on together. One would have been motivated to make such a combination because it is desirable to learn while more effectively understanding how the two functions obtained by mathematical equations are related to each other (Karoji, [0008]).	

Claim 10, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gielis in view of Karoji, Endo and Geilis (hereinafter Alfons, US 2010/0292968).
In regards to dependent claim 10, Gielis teaches displaying the information on the mathematical processing in the mathematical processing display area in a state of being superposed on 
In regards to dependent claim 15
In regards to dependent claim 17, Gielis teaches displaying the information on the mathematical processing in the mathematical processing display area on a corner of the first display area (Gielis teaches the parameters panel contains elements that can be modified to configure the image displayed, Gielis, [0250] Fig. 28). Gielis fails to explicitly teach the second figure is obtained by translating the first figure in the first display area. Alfons teaches the second figure is obtained by translating the first figure in the first display area (Alfons teaches translation of a created shape using parameters, Alfons, [0088], [0156]). It would have been obvious to one of ordinary skill in the art, having the teachings of Gielis and Alfons before him before the effective filing date of the claimed invention, to modify the shape creation and modification taught by Gielis to include 2D to 3D shape conversion of Alfons in order to obtain a shape creation system that convert 2D lines to 3D polygons. One would have 
In regards to dependent claim 18, Gielis teaches displaying the second figure in a state of being superposed on the reference point (Gielis teaches modifying the first figure to create a second figure by modifying variable in a mathematical equation around a center point, Gielis, [0258], [0260]). Gielis fails to explicitly teach the second figure is obtained by dilating the first figure with the point which is displayed in the first display area being set as a dilation center reference point. Alfons teaches the second figure is obtained by dilating the first figure with the point which is displayed in the first display area being set as a dilation center reference point (Alfons teaches inflation of a shape, Alfons, [0088], [0156], [0073]). It would have been obvious to one of ordinary skill in the art, having the teachings of Gielis and Alfons before him before the effective filing date of the claimed invention, to modify the shape creation and modification taught by Gielis to include 2D to 3D shape conversion of Alfons in order to obtain a shape creation system that convert 2D lines to 3D polygons. One would have been motivated to make such a combination because it enables a user to create a 3D object by first creating a 2D object and then modifying it through parameter thereby making it simpler to draw object using a 2D input and display system.	

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171